Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into as of the May 22, 2017
(the “Effective Date”), by and between CHS Inc. (the “Company”) and Jay D.
Debertin (“Executive”) (each hereinafter referred to as a “party” and
collectively as “the parties”).

 

A.                                    The Company desires to employ Executive as
its Chief Executive Officer and President commencing on the Effective Date on
the term and conditions set forth in the Agreement.

 

B.                                    Executive desires to accept such
employment and perform the duties and responsibilities of the Chief Executive
Officer and President of the Company as provided in this Agreement.

 

NOW, THEREFORE, in consideration of theses premises and the respective
agreements of the parties contained herein, the parties agreed as follows:

 

1.                                      Term.  The initial term of Executive’s
employment under this Agreement shall be for the period commencing on the
Effective Date and ending, subject to earlier termination as set forth in
Section 7, on August 31, 2020 (such term, as may be hereafter extended, the
“Employment Term”); provided, however, that commencing with August 31, 2020 and
on each anniversary thereof (each an “Anniversary Date”), the Employment Term
shall be automatically renewed for one (1) additional year beyond the term
otherwise established, unless one party provides written notice to the other
party, at least one hundred twenty (120) days in advance of an Anniversary Date,
of its intent not to renew the Employment Term for an additional one year
period.

 

2.                                      Employment.  During the Employment Term:

 

(a)                                 Executive shall (i) serve as the Chief
Executive Officer and President of the Company, with such authority, power,
duties and responsibilities as are commensurate with such position and as are
customarily exercised by a person situated in a similar executive capacity at a
similar company; and (ii) report directly to the Board of Directors of the
Company (the “Board”).

 

(b)                                 Executive shall devote his full-time
business attention to the business and affairs of the Company and he shall
perform his duties faithfully and efficiently subject to the directions of the
Board.  Executive may serve on civil or charitable boards or committees as long
as such service does not interfere with the performance of his responsibilities
hereunder and subject to the Company’s code of conduct and other applicable
policies as in effect from time to time.  Executive may manage personal and
family investments and affairs, participate in industry organizations and
deliver lectures at educational institutions, so long as such activities do not
interfere with the performance of Executive’s responsibilities hereunder. 
Executive may, with the prior approval of the Board, which approval shall be at
the sole discretion of the Board after taking into consideration such matters as
the Board considers relevant, serve on the board of directors of different
public companies filing reports with the U.S. Securities and Exchange Commission
under the Securities Exchange Act of 1934 and committees thereof so long as

 

--------------------------------------------------------------------------------


 

such activities do not interfere with the performance of Executive’s
responsibilities hereunder.  Executive shall serve on such board of directors of
subsidiaries or affiliates of the Company and of such industry organizations,
including the National Council of Farmer Cooperatives, as the Board may, from
time to time, reasonably request.  Executive shall be subject to and shall abide
by each of the Company’s personnel policies applicable to other senior
executives.

 

3.                                      Annual Compensation.

 

(a)                                 Base Salary.  The Company agrees to pay or
cause to be paid to Executive during the Employment Term a base salary at the
annual rate of $1,150,000 or such increased amount as the Board may from time to
time determine (hereinafter referred to as the “Base Salary”); provided,
however, that the Base Salary may be reduced by no more than 10% in connection
with an across-the-board salary reduction by the Company similarly affecting all
senior executives of the Company.  The Base Salary shall be payable in
accordance with the Company’s customary practices applicable to its executives. 
Such Base Salary shall be reviewed at least annually by the Board pursuant to
the Company’s normal performance review policies for senior executives.

 

(b)                                 Annual Incentive Compensation.  For each
fiscal year of the Company ending during the Employment Term, beginning with
the  2017 fiscal year, Executive shall be eligible to receive a target annual
cash incentive compensation of 150% of Base Salary as in effect on the final day
of such fiscal year (such target incentive compensation, as may hereafter be
increased, the “Target Annual Incentive”) with the opportunity to receive 
maximum annual cash incentive compensation of 300% of Base Salary as in effect
on the final day of such fiscal year, as approved by the Board in its sole
discretion, if the Company and Executive achieve certain performance targets as
proposed by management and approved by the Board.  Such annual incentive
compensation (“Annual Incentive Compensation”) shall be paid in no event later
than the 15th day of the third month following the end of the taxable year (of
the Company or Executive, whichever is later) in which the performance targets
have been achieved.

 

(c)                                  Long-Term Incentive Opportunity.  To the
extent the Company determines to award long-term incentive compensation,
Executive shall be eligible to participate in such programs (subject to the
terms and conditions set forth in the applicable plan and agreements) and shall
be eligible to receive a target long-term incentive award of 150% of the 
average annual Base Salary during the three year performance period applicable
to such award opportunity (such target award, the “Target LTIP Award”) with the
opportunity to receive a maximum long-term incentive award of 300% (and an
opportunity to receive a superior long-term incentive award of 500%) of average
annual Base Salary during the three year performance period applicable to such
award opportunity, as approved by the Board in its sole discretion, if the
Company and Executive achieve certain performance targets during certain
performance periods proposed by management and approved by the Board.  Awards
from the Company’s Long-Term Incentive

 

2

--------------------------------------------------------------------------------


 

Plan are contributed to the Company’s Deferred Compensation Plan after the end
of a performance period and vest over an additional 28-month period following
the performance period end date.

 

4.                                      Other Benefits.

 

(a)                                 Employee Benefits.  During the Employment
Term and any renewals, Executive shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company and
made available to employees of the Company generally (other than plans in effect
on the date hereof that are closed to new participants), to the extent Executive
is eligible under the terms of such plans.  Executive’s participation in such
plans, practices and programs shall be on the same basis and terms as are
applicable to employees of the Company generally.

 

(b)                                 Executive Benefits.  During the Employment
Term, Executive shall be entitled to participate in such executive benefit plans
maintained by the Company and made available to senior executives of the Company
generally, on the same basis and terms as are applicable to such senior
executives generally.  No additional compensation provided under any of such
plans shall be deemed to modify or otherwise affect the terms of this Agreement
or any of Executive’s entitlements hereunder.

 

(c)                                  Business Expenses.  Upon submission of
proper invoices in accordance with the Company’s policies, Executive shall be
entitled to receive prompt reimbursement of all reasonable out-of-pocket
business, entertainment and travel expenses incurred by Executive in connection
with the performance of Executive’s duties hereunder and otherwise incurred in
accordance with the Company’s travel and entertainment policy in effect from
time to time.  Such reimbursement shall be made as soon as practicable and in no
event later than the end of the calendar year following the calendar year in
which the expenses were incurred.

 

(d)                                 Office and Facilities.  During the
Employment Term, Executive shall be provided with an appropriate office at the
Company’s headquarters, with such secretarial and other support facilities as
are commensurate with Executive’s status with the Company and adequate for the
performance of Executive’s duties hereunder.

 

(e)                                  Paid Time Off (PTO).  Executive shall be
entitled, without loss of pay, to absent himself voluntarily, for illness,
vacation or other reasons, from the performance of Executive’s employment under
this Agreement.

 

5.                                      Recoupment.  In the event of a
restatement of the Company’s financial results (other than a prophylactic or
voluntary restatement due to a change in applicable accounting rules or
interpretations) due to material noncompliance with financial reporting
requirements, with respect to any compensation granted (whether already paid or
only calculated as payable and yet to be paid) to Executive if the Board
determines in good faith good faith that such compensation was awarded (or in
the case of unpaid compensation, determined

 

3

--------------------------------------------------------------------------------


 

 

for award) based on such material noncompliance then the Board or a committee
thereof comprised of independent (as defined under the rule of the NASDAQ Stock
Market) Board members shall be entitled on behalf of the Company to recover all
of the Executive’s compensation (or in the case of unpaid compensation, to
reduce such compensation) based on the erroneous financial data in excess of
what would have been paid (or in the case of unpaid compensation, what should be
paid) to the Executive under the accounting restatement.  Such recovery period
shall comprise up to the three (3) years preceding the date on which the Company
is required to prepare the accounting restatement.

 

In determining whether to seek recovery of compensation, the Board or applicable
committee thereof may take into account any considerations it deems appropriate,
including whether the assertion of a claim may violate applicable law or
adversely impact the interests of the Company in any related proceeding or
investigation and the extent to which the Executive was responsible for the
error that resulted in the restatement.  This Section 5 shall be deemed amended
to the extent reasonably necessary to conform to any applicable law or to any
Company recoupment policy adopted by the Board for its senior executives.

 

6.                                      Termination.  The Employment Term and
Executive’s employment hereunder may be terminated under the circumstances set
forth below; provided, however, that notwithstanding anything contained herein
to the contrary, Executive shall not have any duties or responsibilities to the
Company after Executive’s termination of employment during the Employment Term
or upon expiration of the Employment Term that would preclude Executive from
having a “separation from service” from the Company within the meaning of
Section 409A of the Internal Revenue Code (the “Code”), upon expiration of the
Employment Term.

 

(a)                                 Disability.  The Company may terminate the
Employment Term and Executive’s employment hereunder, on written notice to
Executive after having reasonably established Executive’s Disability.  For
purposes of this Agreement, Executive will be deemed to have a “Disability” if,
as a result of the Executive’s incapacity due to physical or mental illness, the
Executive shall have been absent from the full-time performance of the
Executive’s duties with the Company for a period of six (6) consecutive months,
the Company shall have given the Executive a Notice of Termination for
Disability, and, within thirty (30) days after such Notice of Termination is
given, the Executive shall not have returned to the full-time performance of the
Executive’s duties.  Executive shall be entitled to the compensation and
benefits provided for under this Agreement for any period prior to Executive’s
termination by reason of Disability during which Executive is unable to work due
to a physical or mental infirmity in accordance with the Company’s policies for
similarly-situated executives.

 

(b)                                 Death.  The Employment Term and Executive’s
employment hereunder shall be terminated as of the date of Executive’s death.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Cause.  The Company may terminate the
Employment Term and Executive’s employment hereunder for “Cause” by providing a
Notice of Termination (as defined in Section 7 below) that notifies Executive of
his termination for Cause, effective as of the date of such notice.  “Cause”
shall mean, for purposes of this Agreement:  (a) the deliberate and continued
failure to substantially perform Executive’s duties and responsibilities under
this Agreement; (b) the criminal felony conviction of, or a plea of guilty or
nolo contendere by, Executive; (c) the  knowing, willful and material violation
of Company policy; (d) the act of fraud or dishonesty resulting or intended to
result in personal enrichment at the expense of the Company; (e) the gross
misconduct in performance of duties that results in material economic harm to
the Company; or (f) the material breach of this Agreement by Executive. 
Notwithstanding the foregoing, in order to establish “Cause” for Executive’s
termination for purposes of clauses (a), (c) and (f) above, the Company must
deliver a written demand to Executive which specifically identifies the conduct
that may provide grounds for Cause, and the Executive must have failed to cure
such conduct within thirty (30) days after such demand.  Reference in this
paragraph to the Company shall also include direct and indirect subsidiaries of
the Company.

 

(d)                                 Without Cause.  The Company may terminate
the Employment Term and Executive’s employment hereunder other than for Cause,
Disability or death.  The Company shall deliver to Executive a Notice of
Termination (as defined in Section 7 below) prior to such termination other than
for Cause, Disability or death, which notice shall specify the termination date.

 

(e)                                  Good Reason.  Executive may terminate the
Employment Term and his employment hereunder with the Company for Good Reason
(as defined below) by delivering to the Company a Notice of Termination not less
than thirty (30) days prior to such termination for Good Reason.  The Company
shall have the option of terminating Executive’s duties and responsibilities
prior to the expiration of such thirty-day notice period.  For purposes of this
Agreement, “Good Reason” means any of the following:  (a) a material diminution
in Executive’s duties, title or position; (b) a reduction of ten percent (10%)
or more by the Company in the Executive’s Base Salary except for
across-the-board salary reductions similarly affecting all senior executive
officers of the Company; or (c) a material breach by the Company of its
obligations under this Agreement.  Good Reason shall not exist unless Executive
shall provide notice of the existence of the Good Reason condition within ninety
(90) days of the date Executive learns of the condition.  The Company shall have
a period of thirty (30) days during which it may remedy the condition, and in
case of full remedy such condition shall not be deemed to constitute Good Reason
hereunder.

 

(f)                                   Without Good Reason.  Executive may
voluntarily terminate the Employment Term and Executive’s employment hereunder
without Good Reason by delivering to the Company a Notice of Termination not
less than thirty (30) days prior to such termination and the Company shall have
the option of terminating

 

5

--------------------------------------------------------------------------------


 

Executive’s duties and responsibilities, but not the employment relationship,
prior to the expiration of such thirty-day notice period.

 

7.                                      Notice of Termination.  Any purported
termination by the Company or by Executive shall be communicated by written
Notice of Termination to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that indicates a
termination date, the specific termination provision in this Agreement relied
upon and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.  For purposes of this Agreement, no such purported termination of
Executive’s employment hereunder shall be effective without such Notice of
Termination (unless waived by the party entitled to receive such notice, in the
manner described in Section 15(g)).

 

8.                                      Compensation upon Termination.  Upon
termination of Executive’s employment during the Employment Term, Executive
shall be entitled to the following benefits:

 

(a)                                 Termination by the Company for Cause or by
Executive without Good Reason.  If Executive’s employment is terminated by the
Company for Cause or by Executive without Good Reason, the Company shall provide
Executive with the following payments and benefits (collectively, the “Accrued
Compensation”):

 

(i)                                     any accrued and unpaid Base Salary;

 

(ii)                                  any  Annual Incentive Compensation earned
but unpaid in respect of any completed fiscal year preceding the termination
date;

 

(iii)                               reimbursement for any and all monies
advanced or expenses incurred in connection with Executive’s employment for
reasonable and necessary expenses incurred by Executive on behalf of the Company
for the period ending on the termination date;

 

(iv)                              any accrued and unpaid vacation pay;

 

(v)                                 any previous compensation that Executive has
previously deferred (including any interest earned or credited thereon), in
accordance with the terms and conditions of the applicable deferred compensation
plans or arrangements then in effect, to the extent vested as of Executive’s
termination date; and

 

(vi)                              any amount or benefit as provided under any
plan, program, agreement or corporate governance document of the Company or its
affiliates that are then-applicable (the “Company Arrangements”), in accordance
with the terms thereof.

 

(b)                                 Termination by the Company for Disability. 
If Executive’s employment is terminated by the Company for Disability, Executive
shall be entitled to the Accrued Compensation.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Termination By Reason of Death.  If
Executive’s employment is terminated by reason of Executive’s death, Executive
shall be entitled to the Accrued Compensation.

 

(d)                                 Termination by the Company Other Than for
Cause, Disability or Death, or by Executive with Good Reason.  If Executive’s
employment with the Company shall be terminated (x) by the Company other than
for Cause, Disability or death, or (y) by Executive with Good Reason, Executive
shall be entitled to the following payments and benefits; provided that, in the
case of clauses (ii) and (iii)  below, Executive shall have executed and not
revoked a release of claims in substantially the form set forth in Exhibit A
hereto:

 

(i)                                     the Accrued Compensation;

 

(ii)                                  an amount equal to the product of (A) the
Annual Incentive Compensation that Executive would have been entitled to receive
in respect of the fiscal year in which Executive’s termination date occurs, had
Executive continued in employment until the end of such fiscal year, which
amount shall be determined based on the Company’s actual performance for such
year relative to the Company performance goals applicable to Executive (with
that portion of the Annual Incentive Compensation based upon completion or
partial completion of previously specified personal goals equal to 30% of the
Target Annual Incentive and without any exercise of negative discretion with
respect to Executive with respect to the remainder of the Annual Incentive
Compensation in excess of that applied either to senior executives of the
Company generally for the applicable performance period or in accordance with
the Company’s historical past practice), and (B) a fraction (x) the numerator of
which is the number of days in such fiscal year through termination date and
(y) the denominator of which is 365; such amount shall be payable in a cash lump
sum payment at the time such incentive awards are payable to other participants
(but no later than the fifteenth day of the third month of the following taxable
year of the Company or Executive, whichever is later);

 

(iii)                               in lieu of any further Base Salary or other
compensation or benefits not described in clauses (i),  (ii), or (iv) for
periods subsequent to the termination date, an amount in cash equal to (A) two
(2) times Executive’s Base Salary plus (B) two (2) times Executive’s Target
Annual Incentive which amount shall be payable in three equal installments of
1/3 of such amount with the first payment payable (i) sixty (60) days following
such termination, (ii) the second payment payable on the first anniversary of
such termination, and (iii) the third payment payable on the second anniversary
of termination; and

 

(iv)                              the Company shall provide Executive and
Executive’s dependents with continued coverage under any health, medical,
dental, vision or life insurance program or policy in which Executive was
eligible to participate

 

7

--------------------------------------------------------------------------------


 

as of the time of Executive’s employment termination, for two (2) years
following such termination on terms no less favorable to Executive and
Executive’s dependents (including with respect to payment for the costs thereof)
than those in effect immediately prior to such termination, which coverage shall
cease, on a benefit-by benefit basis, once any coverage is made available to
Executive by a subsequent employer.  COBRA continuation coverage shall run
concurrently with such two-year period.  Anything herein to the contrary
notwithstanding, the terms of this Section 8(d)(iv) shall be modified to the
extent required to meet the provisions of any federal law applicable to the
healthcare plans and arrangements of the Company, including to the extent
required to maintain the grandfathered status of such plans or arrangements
under federal law.  Any failure to provide the coverage specified herein shall
not in and of itself constitute a breach of this Agreement, provided, however,
that the Company shall use its reasonable efforts to provide economically
equivalent payments or benefits to Executive to the extent possible without
adverse effects on the Company, to the extent permitted by law.

 

(e)                                  Expiration of Employment Term After Notice
of Non-Renewal by the Company.  If the Executive’s employment terminates at the
end of the Employment Term because the Company has delivered a notice of
non-renewal (as described in Section 1), Executive shall be entitled to the
following payments and benefits:

 

(i)                                     the Accrued Compensation; and

 

(ii)                                  the Company shall provide Executive and
Executive’s dependents with continued coverage under any health, medical,
dental, vision or life insurance program or policy in which Executive was
eligible to participate as of the time of Executive’s employment termination,
for two (2) years following such termination on terms no less favorable to
Executive and Executive’s dependents (including with respect to payment for the
costs thereof) than those in effect immediately prior to such termination, which
coverage shall cease, on a benefit-by benefit basis, once any coverage is made
available to Executive by a subsequent employer.  COBRA continuation coverage
shall run concurrently with such two-year period.  Anything herein to the
contrary notwithstanding, the terms of this Section 8(e)(ii) shall be modified
to the extent required to meet the provisions of any federal law applicable to
the healthcare plans and arrangements of the Company, including to the extent
required to maintain the grandfathered status of such plans or arrangements
under federal law.  Any failure to provide the coverage specified herein shall
not in and of itself constitute a breach of this Agreement, provided, however,
that the Company shall use its reasonable efforts to provide economically
equivalent payments or benefits to Executive to the extent possible without
adverse effects on the Company, to the extent permitted by law.

 

8

--------------------------------------------------------------------------------


 

(f)                                   No Mitigation.  Executive shall not be
required to mitigate the amount of any payment provided for under this Agreement
by seeking other employment or otherwise and, except as provided in Sections
8(d)(iv) and 8(e)(ii) above, no such payment shall be offset or reduced by the
amount of any compensation or benefits provided to Executive in any subsequent
employment.

 

9.                                      Section 409A.  Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, (i) no
amounts shall be paid to Executive under Section 8 of this Agreement until
Executive would be considered to have incurred a separation from service from
the Company within the meaning of Section 409A of the Code, and (ii) amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following
Executive’s separation from service shall instead be paid on the first business
day after the date that is six months following Executive’s separation from
service (or death, if earlier).  Each amount to be paid or benefit to be
provided to Executive pursuant to this Agreement, which constitutes deferred
compensation subject to Section 409A, shall be construed as a separate
identified payment for purposes of Section 409A.  To the extent required to
avoid an accelerated or additional tax under Section 409A, amounts reimbursable
to Executive under this Agreement shall be paid to Executive on or before the
last day of the taxable year of Executive following the taxable year of
Executive in which the expense was incurred and the amount of expenses eligible
for reimbursement (and in-kind benefits provided to Executive) during any one
taxable year of Executive  may not effect amounts reimbursable or provided in
any subsequent taxable year of Executive; provided, however, that with respect
to any reimbursements for any taxes which Executive would become entitled to
under the terms of this Agreement, the payment of such reimbursements shall be
made by the Company no later than the end of the taxable year of Executive
following the taxable  year of Executive in which Executive remits the related
taxes.

 

10.                               Records and Confidential Data.

 

(a)                                 Executive acknowledges that in connection
with the performance of Executive’s duties during the Employment Term, the
Company will make available to Executive, or Executive will develop and have
access to, certain Confidential Information (as defined below) of the Company
and its subsidiaries.  Executive acknowledges and agrees that any and all
Confidential Information learned or obtained by Executive during the course of
Executive’s employment by the Company or otherwise, whether developed by
Executive alone or in conjunction with others or otherwise, shall be and is the
property of the Company and its subsidiaries.

 

(b)                                 Executive shall keep confidential all
Confidential Information, shall not use Confidential Information in any manner
that is detrimental to the Company, shall not use Confidential Information other
than in connection with Executive’s discharge of Executive’s duties hereunder,
and shall safeguard the Company from unauthorized disclosure; provided, however,
that Confidential Information may be

 

9

--------------------------------------------------------------------------------


 

disclosed by Executive (i) to the Company and its affiliates, or to any
authorized agent or representative of any of them, (ii) in connection with
performing his duties hereunder, (iii) subject to Section 11(c), when required
to do so by law or by a court, governmental agency, legislative body, arbitrator
or other person with apparent jurisdiction to order him to divulge, disclose or
make accessible such information, provided that Executive notify the Company
prior to such disclosure, (iv) in the course of any proceeding under Sections 12
or 13 of this Agreement or (v) in confidence to an attorney or other
professional advisor for the purpose of securing professional advice, so long as
such attorney or advisor is subject to confidentiality restrictions no less
restrictive than those applicable to Executive hereunder.

 

(c)                                  As soon as possible following the
termination of Executive’s employment hereunder, Executive shall return to the
Company all written Confidential Information that is in his possession or
control and destroy all of his copies of any analyses, compilations, studies or
other documents containing or reflecting any Confidential Information.  Within
five (5) business days of the receipt of such request by Executive, Executive
shall, upon written request of the Company, deliver to the Company a document
certifying that such written Confidential Information has been returned or
destroyed in accordance with this Section 10(c).

 

(d)                                 For the purposes of this Agreement,
“Confidential Information” shall mean all confidential and proprietary
information of the Company and its subsidiaries, including, without limitation,

 

(i)                                     trade secrets concerning the business
and affairs of the Company and its subsidiaries, product specifications, data,
know-how, formulae, compositions, processes, non-public patent applications,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current, and planned research and development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information);

 

(ii)                                  information concerning the business and
affairs of the Company and its subsidiaries (which includes unpublished
financial statements, financial projections and budgets, unpublished and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, to the extent not publicly known, personnel training and
techniques and materials) however documented; and

 

(iii)                               notes, analysis, compilations, studies,
summaries, and other material prepared by or for the Company or its subsidiaries
containing or based, in

 

10

--------------------------------------------------------------------------------


 

whole or in part, on any information included in the foregoing.  For purposes of
this Agreement, the Confidential Information shall not include and Executive’s
obligations shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment and (iii) information that is required to be
disclosed by law or legal process.

 

(e)                                  The provisions of this Section 10
notwithstanding, the Company and the Executive agree that nothing in this
Agreement prohibits Executive from reporting to any governmental authority
information concerning possible violations of law or regulation, and that
Executive may disclose Confidential Information to a government official or to
an attorney and use it in certain court proceedings without fear of prosecution
or liability, provided Employee files any document containing Confidential
Information under seal and does not disclose the Confidential Information,
except pursuant to court order.

 

11.                               Covenant Not to Solicit, Not to Compete, Not
to Disparage and to Cooperate in Litigation.

 

(a)                                 Covenant Not to Solicit.  To protect the
Confidential Information and other trade secrets of the Company as well as the
goodwill and competitive business of the Company, Executive agrees, during the
Employment Term and for a period of twenty-four (24) months after Executive’s
cessation of employment with the Company, (i) not to solicit or participate in
or assist in any way in the solicitation of any employees of the Company
(ii) not to solicit, influence or attempt to influence any person who was a
customer of the Company or its affiliates during the period of Executive’s
employment hereunder or solicit, influence or attempt to influence potential
customers who are or were identified through leads developed during the course
of employment with the Company, or otherwise divert or attempt to divert any
existing business of the Company and its affiliates.  For purposes of clause
(i) of this covenant, “solicit” or “solicitation” means directly or indirectly
influencing or attempting to influence employees of the Company to cease
employment with the Company (except in the course of Executive’s duties to the
Company) or to become employed with any other person, partnership, firm,
corporation or other entity, provided, that solicitation through general
advertising not targeted at the Company’s employees or the provision of
references shall not constitute a breach of such obligations.  Executive agrees
that the covenants contained in this Section 11(a) are reasonable and desirable
to protect the Confidential Information of the Company.

 

(b)                                 Covenant Not to Compete.

 

(i)                                     To protect the Confidential Information
and other trade secrets of the Company as well as the goodwill and competitive
business of the Company, Executive agrees, during the Employment Term and for a
period of twenty-four (24) months after Executive’s cessation of employment with
the Company, that Executive will not, except in the

 

11

--------------------------------------------------------------------------------


 

course of Executive’s employment hereunder, directly or indirectly for the
Executive or any third party, manage, operate, control, or participate in the
management, operation, or control of, be employed by, associated with, or in any
manner connected with, lend Executive’s name to, or render services or advice
to, any third party, or any business, whose services or products compete
(including as described below) with the material services or products of the
Company; provided, however, that Executive may in any event (x) own up to a 5%
passive ownership interest in any public or private entity, and (y) be employed
by, or otherwise have material association with, any business whose services or
products compete with the material services or products of the Company so long
as his employment or association is solely with a separately managed and
operated division or affiliate of such business that does not compete with the
Company.

 

(ii)                                  For purposes of this Section 11(b), any
third party, or any business, whose products compete includes any entity engaged
in any business or activity which is directly in competition with any services
or products sold by, or any business or activity engaged in by, the Company or
any of its affiliates, or any entity with which the Company has a
product(s) licensing agreement at the end of the Employment Term and any entity
with which the Company is, at the time of termination, negotiating, and
eventually concludes within twelve (12) months of the Employment Term, a product
licensing or acquisition agreement.

 

(c)                                  Cooperation in Any Investigations and
Litigation.  Executive agrees that Executive will reasonably cooperate with the
Company, and its counsel, in connection with any investigation, inquiry,
administrative proceeding or litigation relating to any matter in which
Executive becomes involved or of which Executive has knowledge as a result of
Executive’s service with the Company by providing truthful information.  The
Company agrees to promptly reimburse Executive for reasonable expenses
(including attorneys fees and other expenses of counsel) reasonably incurred by
Executive, in connection with Executive’s cooperation pursuant to this
Section 11(c).  Such reimbursements shall be made as soon as practicable, and in
no event later than the calendar year following the year in which the expenses
are incurred.  Executive agrees that, in the event Executive is subpoenaed by
any person or entity (including, but not limited to, any government agency) to
give testimony (in a deposition, court proceeding or otherwise) which in any way
relates to Executive’s employment by the Company, Executive will, to the extent
not legally prohibited from doing so, give prompt notice of such request to the
General Counsel of the Company so that the Company may contest the right of the
requesting person or entity to such disclosure before making such disclosure. 
Nothing in this provision shall require Executive to violate Executive’s
obligation to comply with valid legal process.

 

(d)                                 Nondisparagement.  Executive covenants that
during and following the Employment Term, Executive will not willfully and
materially disparage or

 

12

--------------------------------------------------------------------------------


 

encourage or induce others to disparage the Company or its subsidiaries,
together with all of their respective past and present directors and officers,
as well as their respective past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers and each of their
predecessors, successors and assigns (collectively, the “Company Entities and
Persons”); provided that such limitation shall extend to past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers only in their capacities as such or in respect of their
relationship with the Company and its subsidiaries.  Nothing in this Agreement
is intended to or shall prevent Executive from providing, or limiting testimony
in response to a valid subpoena, court order, regulatory request or other
judicial, administrative or legal process or otherwise as required by law.

 

(e)                                  Blue Pencil.  It is the intent and desire
of Executive and the Company that the provisions of this Section 11 be enforced
to the fullest extent permissible under the laws and public policies as applied
in each jurisdiction in which enforcement is sought.  If any particular
provision of this Section 11 shall be determined to be invalid or unenforceable,
such covenant shall be amended, without any action on the part of either party
hereto, to delete there from the portion so determined to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
covenant in the particular jurisdiction in which such adjudication is made.

 

(f)                                   Survival.  Executive’s obligations under
this Section 11 shall survive the termination of the Employment Term.

 

12.                               Remedies for Breach of Obligations under
Sections 10 or 11 hereof.  Executive acknowledges that the Company will suffer
irreparable injury, not readily susceptible of valuation in monetary damages, if
Executive breaches Executive’s obligations under Sections 10 or 11 hereof. 
Accordingly, Executive agrees that the Company will be entitled, in addition to
any other available remedies, to obtain injunctive relief against any breach or
prospective breach by Executive of Executive’s obligations under Sections 10 or
11 hereof in any Federal or state court sitting in the State of Minnesota, or,
at the Company’s election, in any other state in which Executive maintains
Executive’s principal residence or Executive’s principal place of business. 
Executive hereby submits to the non-exclusive jurisdiction of all those courts
for the purposes of any actions or proceedings instituted by the Company to
obtain that injunctive relief, and Executive agrees that process in any or all
of those actions or proceedings may be served by registered mail, addressed to
the last address provided by Executive to the Company, or in any other manner
authorized by law.

 

13.                               Resolution of Disputes.  Any claim or dispute
arising out of or relating to this Agreement, including, without limitation,
Sections 5 and 6 hereof, any other Company Arrangement, Executive’s employment
with the Company, or any termination thereof (collectively, “Covered Claims”)
shall (except to the extent otherwise provided in Section 12 with respect to
certain requests for injunctive relief) be resolved (x) if mutually agreed by
the Company and Executive, by confidential mediation with the assistance of an
independent mediator selected by mutual agreement of the parties, or (y) if such
mediation is not

 

13

--------------------------------------------------------------------------------


 

successful or if such mediation is not mutually agreed by the Company or
Executive, by litigation to occur in the District Court of the Second Judicial
District, County of Ramsey, State of the Minnesota or the United States District
Court for the District of Minnesota.  Each party shall bear its (or his) own
costs, including, without limitation, the fees and expenses of its (or his) own
attorney, and the fees and expenses of the arbitrator shall be borne equally by
each party.

 

14.                               Representations and Warranties.

 

(a)                                 The Company represents and warrants that
(i) it is fully authorized by action of the Board of Directors of the Company
(and of any other person or body whose action is required) to enter into this
Agreement and to perform its obligations under it, (ii) the execution, delivery
and performance of this Agreement by it does not violate any applicable law,
regulation, order, judgment or decree or any agreement, arrangement, plan or
corporate governance document (x) to which it is a party or (y) by which it  is
bound, and (iii) upon the execution and delivery of this Agreement by the
parties, this Agreement shall be its valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

 

(b)                                 Executive represents and warrants to the
Company that Executive is not a party to or otherwise bound by any agreement or
arrangement (including, without limitation, any license, covenant, or commitment
of any nature), or subject to any judgment, decree, or order of any court or
administrative agency, that would conflict with or will be in conflict with or
in any way preclude, limit or inhibit Executive’s ability to execute this
Agreement or to carry out Executive’s duties and responsibilities hereunder.

 

15.                               Miscellaneous.

 

(a)                                 Successors and Assigns.

 

(i)                                     This Agreement shall be binding upon and
shall inure to the benefit of the Company, its successors and permitted assigns
and the Company shall require any successor or assign to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place.  The Company may not assign or delegate any rights or obligations
hereunder except to a successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company.  The term “the Company” as used herein shall
include a corporation or other entity acquiring all or substantially all the
assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.

 

14

--------------------------------------------------------------------------------


 

(ii)                                  Neither this Agreement nor any right or
interest hereunder shall be assignable or transferable by Executive, Executive’s
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s legal personal representatives.

 

(b)                                 Fees and Expenses.  The Company shall pay
reasonable and documented legal fees and related expenses, up to a maximum
amount of $25,000, incurred by Executive in connection with the negotiation of
this Agreement.  Such reimbursement shall be made as soon as practicable, but in
no event later than the end of the taxable year of Executive following the
taxable year in which the expenses were incurred.

 

(c)                                  Indemnification.  The Company shall
indemnify Executive as provided in Company’s by-laws and Articles of
Incorporation.

 

(d)                                 Right to Counsel.  Executive acknowledges
that Executive has had the opportunity to consult with legal counsel of
Executive’s choice in connection with the drafting, negotiation and execution of
this Agreement and related employment arrangements.

 

(e)                                  Notice.  For the purposes of this
Agreement, notices and all other communications provided for in the Agreement
(including the Notice of Termination) shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses last
given by each party to the other, provided that all notices to the Company shall
be directed to the attention of the General Counsel of the Company.  All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

 

(f)                                   Withholding.  The Company shall be
entitled to withhold the amount, if any, of all taxes of any applicable
jurisdiction required to be withheld by an employer with respect to any amount
paid to Executive hereunder.  The Company, in its sole and absolute discretion,
shall make all determinations as to whether it is obligated to withhold any
taxes hereunder and the amount hereof.

 

(g)                                  Modification.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by Executive and the Company. 
No waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.  No agreement or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
is not expressly set forth in this Agreement.

 

15

--------------------------------------------------------------------------------


 

(h)                                 Effect of Other Law.  Anything herein to the
contrary notwithstanding, the terms of this Agreement shall be modified to the
extent required to meet the provisions of any federal law applicable to the
employment arrangements between Executive and the Company.  Any delay in
providing benefits or payments, any failure to provide a benefit or payment, or
any repayment of compensation that is required under the preceding sentence
shall not in and of itself constitute a breach of this Agreement, provided,
however, that the Company shall provide economically equivalent payments or
benefits to Executive to the extent permitted by law.

 

(i)                                     Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Minnesota applicable to contracts executed in and to be performed entirely
within such State, without giving effect to the conflict of law principles
thereof.

 

(j)                                    Inconsistencies.  In the event of any
inconsistency between any provision of this Agreement and any provision of any
employee handbook, personnel manual, program, policy, or arrangement of the
Company or its affiliates (including, without limitation, any provisions
relating to notice requirements and post-employment restrictions), the
provisions of this Agreement and the Exhibits hereto, shall control, unless the
parties otherwise agree in a writing that expressly refers to the provision of
this Agreement whose control he is waiving.

 

(k)                                 Beneficiaries/References.  In the event of
Executive’s death or a judicial determination of his incompetence, references in
this Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

 

(l)                                     Survivorship.  Except as otherwise set
forth in this Agreement, the respective rights and obligations of the parties
hereunder shall survive the Employment Term and any termination of the
Executive’s employment.

 

(m)                             Severability.  The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof.

 

(n)                                 Entire Agreement.  Upon the Effective Date,
this Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, if any, understandings and arrangements, oral
or written, between the parties hereto with respect to the subject matter
hereof.

 

(o)                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement.

 

[Remainder of Page Intentionally Left Blank.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.

 

 

CHS INC.

 

 

 

 

 

 

By:

/s/ Daniel Schurr

 

Name:

Daniel Schurr

 

Title:

Chairman of the Board of Directors

 

 

 

 

 

 

 

JAY D. DEBERTIN

 

 

 

 

 

 

 

/s/ Jay D. Debertin

 

Signature Page to Employment Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (the “Release”) is made as of this      day of          ,
    , by and between Jay D. Debertin (“Executive”) and CHS Inc. (the “Company”).

 

1.                                      FOR AND IN CONSIDERATION of the payments
and benefits provided in the Employment Agreement between Executive and the
Company dated as of May 22, 2017, (as such agreement may be amended, restated or
replaced, the “Employment Agreement”), Executive, for himself or herself, his or
her successors and assigns, executors and administrators, now and forever hereby
releases and discharges the Company, together with all of its past and present
parents, subsidiaries, and affiliates, together with each of their officers,
directors, stockholders, partners, employees, agents, representatives and
attorneys, and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (hereinafter collectively referred to as the
“Releasees”) from any and all rights, claims, charges, actions, causes of
action, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands or liabilities of every kind
whatsoever, in law or in equity, whether known or unknown, suspected or
unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date of the Release: (i) relating in any way to Executive’s employment
relationship with the Company or any of the Releasees, or the termination of
Executive’s employment relationship with the Company or any of the Releasees;
(ii) arising under or relating to the Employment Agreement; (iii) arising under
any federal, local or state statute or regulation, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, and/or the applicable state law against discrimination,
each as amended; (iv) relating to wrongful employment termination or breach of
contract; or (v) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair:  (i) any direct or indirect holdings of equity in CHS Inc.;
(ii) any claims for accrued and vested benefits under any of the Company’s
employee retirement and welfare benefit plans; and (iii) any rights or claims
Executive may have that cannot be waived under applicable law; (collectively,
the “Excluded Claims”).  Executive further acknowledges and agrees that, except
with respect to Excluded Claims, the Company and the Releasees have fully
satisfied any and all obligations whatsoever owed to Executive arising out of
Executive’s employment with the Company or any of the Releasees, and that no
further payments or benefits are owed to Executive by the Company or any of the
Releasees.

 

--------------------------------------------------------------------------------


 

2.                                      Executive understands and agrees that,
except for the Excluded Claims, Executive has knowingly relinquished, waived and
forever released any and all rights to any personal recovery in any action or
proceeding that may be commenced on Executive’s behalf arising out of the
aforesaid employment relationship or the termination thereof, including, without
limitation, claims for back pay, front pay, liquidated damages, compensatory
damages, general damages, special damages, punitive damages, exemplary damages,
costs, expenses and attorneys’ fees.

 

3.                                      Executive acknowledges and agrees that
Executive has been advised to consult with an attorney of Executive’s choosing
prior to signing the Release.  Executive understands and agrees that Executive
has the right and has been given the opportunity to review the Release with an
attorney of Executive’s choice should Executive so desire.  Executive also
agrees that Executive has entered into the Release freely and voluntarily. 
Executive further acknowledges and agrees that Executive has had at least
forty-five (45) calendar days to consider the Release, although Executive may
sign it sooner if Executive wishes.  In addition, once Executive has signed the
Release, Executive shall have seven (7) additional days from the date of
execution to revoke Executive’s consent and may do so by writing to: CHS Inc.,
5500 Cenex Drive, Inver Grove Heights, Minnesota 55077, Attention: General
Counsel.  The Release shall not be effective, and no payments shall be due under
Section 8(d)(ii)-(iii) of the Employment Agreement, until the eighth (8th) day
after Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date.

 

4.                                      It is understood and agreed by Executive
that the payment made to Executive is not to be construed as an admission of any
liability whatsoever on the part of the Company or any of the other Releasees,
by whom liability is expressly denied.

 

5.                                      The Release is executed by Executive
voluntarily and is not based upon any representations or statements of any kind
made by the Company or any of the other Releasees as to the merits, legal
liabilities or value of Executive’s claims.  Executive further acknowledges that
Executive has had a full and reasonable opportunity to consider the Release and
that Executive has not been pressured or in any way coerced into executing the
Release.

 

6.                                      The exclusive venue for any disputes
arising hereunder shall be the state or federal courts located in the State of
Minnesota, and each of the parties hereto irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  Each of the parties hereto also agrees that any final and
unappealable judgment against a party hereto in connection with any action, suit
or other proceeding may be enforced in any court of competent jurisdiction,
either within or outside of the United States.  A certified or exemplified copy
of such award or judgment shall be conclusive evidence of the fact and amount of
such award or judgment.

 

2

--------------------------------------------------------------------------------


 

7.                                      The Release and the rights and
obligations of the parties hereto shall be governed and construed in accordance
with the laws of the State of Minnesota.  If any provision hereof is
unenforceable or is held to be unenforceable, such provision shall be fully
severable, and this document and its terms shall be construed and enforced as if
such unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court
construing the provisions shall add as a part hereof a provision as similar in
terms and effect to such unenforceable provision as may be enforceable, in lieu
of the unenforceable provision.

 

8.                                      The Release shall inure to the benefit
of and be binding upon the Company and its successors and assigns.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.

 

 

CHS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JAY D. DEBERTIN

 

 

 

 

 

 

 

Signature Page to Release Agreement

 

--------------------------------------------------------------------------------